By the Court,

Parker, J.
It is provided by the act of 1851, (Laws of 1851, p. 338,) that “ all real or personal estate liable to taxation, shall be estimated and assessed by the assessors at its full and true value, as they would appraise the same in payment of a just debt due from a solvent debtor.” No distinction is made between the property of a corporation and that of an individual. On the contrary, the statute expressly declares (1 R. S'. 389, § 6,) that the real estate of all incorporated companies, liable to taxation, shall be assessed in the town or ward in which the same shall lie, in the same manner as the real estate of individuals. And the statute further provides, in giving more particular directions on the subject, (1 R. S'. 415, § 6, sub. 2,) that the assessors shall enter in'the second column of the assessment roll, the quantity of real estate owned by such company, and situated within their town or ward, and in the third column the actual value thereof, estimated as in other cases. Under these provisions of the statute, it seems to me, the duty of the assessors is a very plain one. They are simply to ascertain the value of the land, and of the erections or fixtures thereon, irrespective of the consideration whether the road is well or ill managed, or whether it is profitable to the stockholders, or otherwise. Such property is to be appraised in the same manner as the adjacent lands belonging to individuals, and without reference to other parts of the railway. In estimating the value of an adjacent farm, it certainly would not be permitted to take into consideration the skill with which it was managed, nor the means by which high prices were obtained for the produce. These would change with every occupant, and perhaps with every year. If such a course were proper, two adjoining farms, of equal extent and fertility, and equally distant from market, might be very une- " *226qually taxed, in the same town, because the one was occupied by a poor farmer and yielded no profit, and because the other was managed with an amply rewarded skill and industry. Such a course of proceeding would levy an income tax, or at least a tax upon skill and thrift, rather than upon the value of the land itself. _
The real and personal estate of incorporated companies, are both liable to taxation. The real estate is to be taxed in the town or ward where it lies, and the personal estate in the town or ward where the principal office, or place for transacting the financial concerns of the company, shall be ; or if the company have no principal office or place for transacting its financial.concerns, then in the town or ward where the operations of such company shall be carried on. (1 R. S. 389, § 6. 4 Paige, 384.) And the mode by which the value of the personal estate is to be ascertained, is clearly pointed out by the statute. (1 R. S. 415, § 6.) But the income of the road is not taxable, if or, in the taxation of either real or personal estae, is the “ profitableness ” of the road to be taken into the account.
No inference in favor of a different mode of assessment can properly be drawn from the requirement of the statute that every incorporated company shall make and deliver to the assessors of the town in which such company is liable to be taxed, a statement of its real estate, stock paid in, <fec. Such statement is required, to enable the assessors to know where the real and personal estate are taxable, and the amount of property liable to be assessed as personal estate.
The case submitted to us, sets forth that in assessing the plaintiffs’ land in Watervliet at $250,000, the assessors have arrived at such valuation by estimating the entire worth of the plaintiffs’ road, considering the lucrativeness and income thereof, and taking the proportion of said worth that the length of the said road in the town of Watervliet bears to the whole length thereof. And the case further states that the “ actual value ” of that part of the plaintiffs’ railway, including the land on which it is laid, and the fixtures connected with the same, lying within the said town, and detached from the remainder of the road, does not exceed $60,000.
*227[Albany General Term,
December 1, 1851.
The latter yaluation is undoubtedly the correct one. It is the “ actual value ” of the land which the defendants are required by the statute to ascertain. (1 R. S. 415, § 6. 4 Paige, 384.) Judgment must be entered accordingly.
Harris, Parker and Wrighi, Justices.]